Citation Nr: 1124671	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  02-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disorder.

2.  Entitlement to service connection for a neck disorder claimed as neuropathy of the neck, to include as secondary to the service-connected cervical stenosis.

3.  Entitlement to an effective date earlier than to December 1, 2000, for special monthly compensation (SMC) on account of loss of use of one foot and/or based on housebound status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant, a former spouse, and a friend
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Marine Corps from December 1973 to February 1982.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2008, a videoconference hearing was held between the above RO and the Board in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Board subsequently remanded the case for additional development in November 2008; the case has now been returned to the Board for appellate review.

In October 2010, the Board requested medical expert opinions pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  One medical opinion was rendered in December 2010, and the other medical opinion was rendered in February 2011.

The issue of clear and unmistakable error (CUE) in the June 1982 rating decision and the issue of CUE in the August 1986 rating decision have been raised by the record, both written statements and testimony, but neither issue has been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over either issue, and both CUE claims are referred to the RO for appropriate action.

The issue of entitlement to service connection for a bilateral wrist disorder is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The February 2011 VHA neurology expert opinion states that the claimed "neck neuropathy" should be termed as cervical radiculopathy.

2.  Service connection for cervical radiculopathy was granted in a September 2006 rating decision, and there is no longer a case or controversy as to the issue pertaining to service connection for cervical radiculopathy or neuropathy.

3.  In a June 1982 rating decision, the RO granted service connection for a left leg injury with residual nerve damage and degenerative arthritis of the left knee, and assigned an initial evaluation of 40 percent, effective from February 20, 1982; the appellant was notified of the 40 percent evaluation that same month, and he did not appeal.

4.  In a September 1982 rating decision, the RO granted service connection for a neuropsychiatric disorder and assigned an initial disability evaluation of 10 percent, effective from February 20, 1982; the appellant was notified of the 10 percent evaluation the next month, and did not appeal.

5.  In an October 1983 rating decision, the RO assigned a 50 percent evaluation for the service connected neuropsychiatric disability and granted a total rating based on individual unemployability (TDIU), each effective from December 21, 1982; the appellant was notified of his increased compensation in October 1983, and did not appeal.

6.  In an August 1986 rating decision, the RO assigned a 100 percent evaluation for the service connected neuropsychiatric disability, effective from June 10, 1986.

7.  Increased evaluations for the appellant's service-connected disabilities were denied in a rating decision issued in November 1990; the appellant was notified of the denial that same month, and did not appeal.

7.  In a February 2002 rating decision, the RO granted special monthly compensation (SMC) based on the loss of use of one foot and based on housebound status; the RO assigned effective dates of December 1, 2002, for the SMC benefits.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the issue of entitlement to service connection for cervical radiculopathy/neuropathy, because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2010).

2.  The June 1982 RO decision that assigned an initial 40 percent disability evaluation for the left leg injury residuals disability, effective in February 1982, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2010).

3.  The September 1982 RO decision that assigned an initial 10 percent disability evaluation for the neuropsychiatric disability, effective in February 1982, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2010).

4.  The October 1983 RO decision that assigned a 50 percent disability evaluation for the neuropsychiatric disability and granted TDIU benefits, effective in December 1982, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2010).

5.  The November 1990 RO decision that denied increased disability evaluations, including an evaluation in excess of 40 percent for the left leg injury residuals, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2010).

6.  The criteria for an effective date earlier than December 1, 2000, for the grant of SMC benefits based on the loss of use of one foot and based on housebound status have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2008); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim for the Neck

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  The Veteran filed a timely Substantive Appeal in January 2007, with respect to his claim of entitlement to service connection for a neuropathy of the neck that had been denied in a September 2006 rating action.

However, service connection had already been granted for cervical radiculopathy in the rating decision issued in September 2006.  That grant was based on the results of VA examinations conducted in December 2005 and April 2006.

As previously noted, the Board requested medical expert opinions pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901 in October 2010.  One medical opinion was rendered in December 2010, and the other medical opinion was rendered in February 2011.  The February 2011 VHA neurology expert opinion states that the appellant's claimed "neck neuropathy" should be termed as cervical radiculopathy.  Thus, the issue of entitlement to service connection for cervical radiculopathy/neuropathy has been rendered moot, and therefore that issue is not currently in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.

Therefore, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  Accordingly, the Board does not have jurisdiction to review the appeal as to the claim of entitlement to service connection for cervical radiculopathy/neuropathy and that issue is dismissed without prejudice.

II.  Earlier Effective Date Claim

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Section 5110(b)(2) provides an exception to the general rule for increased rating claims by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(2), also an exception to the general rule, the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his duly authorized representative, may be considered an informal claim.  Such claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1).

The U.S. Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to: (1) evidence that an increase in disability had occurred; and (2) the receipt of an application within one year after that increase in disability.  The application to which the regulation refers must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.

In determining whether an earlier effective date is warranted under 38 U.S.C.A. § 5110(b)(2), VA must review all the evidence of record, not just evidence not previously considered.  The Court noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase in disability precedes the claim for increased rating, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997). 

If a claimant files an application for service connection with VA, and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See, e.g., 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  If the claimant does not initiate an appeal within one year, or if the claimant fails to perfect the appeal by filing a timely substantive appeal, or if the claimant initiates a timely appeal and the appeal is later withdrawn or denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).

The appellant contends that his award of SMC benefits should be effective from 1982 (when his original claim for service connection was received).  See the March 2002 notice of disagreement and the transcript of the August 2008 Board videoconference hearing.  

The appellant was seriously injured in service due to a motorcycle accident.  In a June 1982 rating decision, the RO granted service connection for a left leg injury with residual nerve damage and degenerative arthritis of the left knee and assigned an initial evaluation of 40 percent, effective from February 20, 1982; the appellant was notified of the 40 percent evaluation that same month, but he did not complete the steps necessary for an appeal.  The decision assigning the 40 percent rating therefore became final.  38 C.F.R. §§ 20.302, 20.1103.

Thereafter, in a September 1982 rating decision, the RO granted service connection for a neuropsychiatric disorder and assigned an initial disability evaluation of 10 percent, effective from February 20, 1982.  Entitlement to additional benefits based on the appellant's loss of use of his legs was also denied.  Notice of that decision was provided to the appellant in October 1982, but he did not complete the steps necessary for an appeal.  The September 1982 rating decision therefore became final.  38 C.F.R. §§ 20.302, 20.1103.

The RO subsequently assigned a 50 percent evaluation for the service-connected neuropsychiatric disability and granted a total rating based on individual unemployability (TDIU), each effective from December 21, 1982, in a rating decision issued in October 1983; the appellant was notified of his increased compensation that same month, and he did not appeal.  The decision assigning the 50 percent rating and TDIU benefits therefore became final.  38 C.F.R. §§ 20.302, 20.1103.

In an August 1986 rating decision, the RO assigned a 100 percent evaluation for the service connected neuropsychiatric disability, effective from June 10, 1986.  The RO thereafter considered the evaluations assigned for each one of the appellant's service-connected disabilities.  Increased evaluations for the appellant's service-connected disabilities were denied in a rating decision issued in November 1990; the appellant was notified of the denial that same month, but he did not appeal.  The November 1990 rating decision denying increased disability ratings therefore became final.  38 C.F.R. §§ 20.302, 20.1103.  As of November 1990, the appellant was rated as 100 percent for his neuropsychiatric disability; 40 percent for his left leg disability; 10 percent for his lumbar spine disability; and zero percent for recurrent pyuria.  The three disabilities apart from the psychiatric disability combined for 50 percent.  See 38 C.F.R. § 4.25.

In December 2000, more than a year after the November 1990 decision became final (in fact, more than 10 years after it became final), the appellant filed various claims for service connection, as well as a claim for an increased evaluation for his left leg disability.  In a February 2002 rating action service connection was granted for headaches, a left elbow disorder and cervical spondylosis; each one of these disabilities was assigned a 10 percent evaluation, effective from December 1, 2000.  The February 2002 rating action also granted entitlement to SMC based on "a service connected disability rated as total plus additional disabilities independently rated at 60 percent or more," commonly referred to as "statutory housebound."  In addition, SMC based on the loss of use of the left foot was granted, effective from December 1, 2000.

The appellant had one year from the November 14, 1990, notification of the denial of increased evaluations for his service-connected disabilities to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and after the issuance of a Statement of the Case (SOC), a substantive appeal.  The appellant never completed an appeal as to any denial of an increased evaluation.  There is of record no communication from the appellant which could serve as a claim from November 14, 1990, the date of the last final denial of increased ratings, to December 1, 2000.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal, or informal, for VA benefits).  Nor have the appellant or his representative pointed to any such communication during that period.  Thus, the November 1990 rating decision became final when an appeal was not initiated or perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§  3.160(d), 20.201, and 20.302(a).  

Where a rating decision that established an effective date becomes final, an earlier effective date can only be established upon a successful petition for revision of that decision based on CUE.  Governing law does not permit a "freestanding" earlier effective date claim.  See Rudd v. Nicholson, 20 Vet. App. 296 at 299 (2006).  Thus, a final decision can only be overcome by a request for revision based on CUE, or by a claim for increase.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.105(a), 3.157.  

However, because the proper effective date for an award based on a claim for increase can be no earlier than the date on which that claim was received, only a request for revision premised on CUE can result in the assignment of an earlier effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2); Leonard v. Nicholson, 405 F.3d 1333 (2005).  

The appellant never completed the procedural steps necessary for an appeal of any rating decision issued between June 1982 and November 1990.  The November 1990 rating decision denied increased evaluations for the appellant's service-connected disabilities; this denial contemplated SMC benefits.  The appellant contends that the effective dates assigned for the grants of increased disability benefits based on loss of use of the left foot and statutory housebound status should go back to his original 1982 claim.  

However, as the appellant's request for an earlier effective date for the grants of SMC benefits may not be reasonably construed as a claim based upon CUE, and as the RO has not developed the issue as such, the Board finds no allegation of fact or law upon which relief may be granted.  To find otherwise, the Board would err in entertaining an improper "claim" without imposing the strictures of finality.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  

There are rating decisions of record that established effective dates for the appellant's various disability evaluations and the Court made it clear in Rudd that under these circumstances dismissal is required due to the lack of a proper claim.  See Rudd, 20 Vet. App. at 300.  Accordingly, the "freestanding" earlier effective date is dismissed.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability; a connection between the veteran's service and the disability; degree of disability; and the effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

The Board concludes that to proceed to a decision on the merits of the appellant's earlier effective date claim would not be prejudicial to the appellant.  As delineated above, the Board finds that the appellant's earlier effective date claim must be denied as a matter of law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Therefore, there is no reasonable possibility that further assistance would aid the appellant in substantiating his claim.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

The appeal as to the issue of entitlement to service connection for cervical radiculopathy/neuropathy is moot and that issue is dismissed for lack of jurisdiction.

The "freestanding" claim for an effective date earlier than December 1, 2000, for the grant of special monthly compensation (SMC) on account of loss of use of one foot and/or housebound status is dismissed.



REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this matter is remanded to the AMC/RO for action as described below.

The claims file contains letters from a private neurologist received by the RO in July 2004, October 2005, February 2008, March 2008, and January 2010.  These letters reflect that this neurologist has provided the appellant with treatment for his bilateral wrist complaints; for example, the January 2010 letter states that the results of electrodiagnostic testing of the wrists was attached, but no such results are of record.  Furthermore, no other treatment records from this doctor have been included in the claims file.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  

In addition, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The record reflects that the appellant has been in receipt of VA medical care.  Therefore in order to fulfill the duty to assist, all of the appellant's VA treatment records from any facility where he has been treated not already associated with the claims file should be obtained and associated with the claims file.  

As previously noted, the Board requested medical expert opinions pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901 in October 2010.  One medical opinion was rendered in December 2010, and the other medical opinion was rendered in February 2011.  The February 2011 VHA neurology expert rendered a diagnosis of bilateral compressive median motor neuropathy (carpal tunnel syndrome (CTS)).  However, the neurologist failed to discuss the January 2010 letter from the private neurologist which stated that electrodiagnostic testing conducted in November 2009 had failed to reveal any right or left carpal tunnel neuropathy.  In addition, both of the VHA expert opinions indicated that a diagnosis of degenerative arthritis and tendonitis of both wrists could not be ruled out.  The orthopedic surgeon noted that the evidence of record does not contain any radiographic examination results for either one of the appellant's wrists and that further examination and X-rays were needed to answer any questions about the appellant's current wrist pathology.  In addition, the VHA neurologist opined that the appellant possibly incurred a bilateral wrist injury from the in-service motorcycle accident.  Similarly, the May 2009 VA neurologic examiner concluded that, given the nature of the appellant's motorcycle accident, injury to his wrists was possible.

In light of the above, the Board finds that the duty to assist in this case requires that VA medical opinions should be obtained on remand.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Contact the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he has been treated for any wrist condition since service.  After securing the necessary release(s), obtain any records he identifies which have not been previously secured.

In particular, all treatment records from the appellant's treating private neurologist (Dr. Khatri) must be obtained.  Also, all treatment records from any VA source must be obtained.  These records should include computerized problem lists, current diagnoses, medication lists, clinic notes, nurses' notes, physicians' notes, progress notes, physical therapy notes, electrodiagnostic testing results, imaging reports, and all other information.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After obtaining any additional evidence identified by the appellant, schedule an orthopedic examination to determine the nature, extent, onset date, and etiology of the appellant's claimed bilateral wrist pathology, if any.  All indicated tests, including X-rays, should be accomplished and all clinical findings should be reported in detail.  The claims file should be provided to the examiner for review in connection with the examination.  The examiner should detail the range of motion of the each wrist and should set forth what the normal ranges of motion would be.  The examiner should describe to what extent, if any, the appellant has degenerative changes, a reduced grip or other reduced function in the right or left upper extremity due to the in-service motorcycle accident.

The examiner should consider the information in the claims file to provide an opinion as to the diagnosis and etiology of any right or left wrist disorder found.  The examiner should offer an opinion as to whether the onset of any current disorder(s) is/are attributable to the appellant's active military service, as follows:

(a)  Does the Veteran currently have any chronic right or left wrist pathology?  If so, list each diagnosis.

(b)  What is the likelihood, based on what is medically known about any such diagnosed right or left wrist disorder, that any of the Veteran's claimed pathology had its onset during his military service from December 1973 to February 1982?  The examiner must discuss the clinical significance of the Veteran's motorcycle accident in service and particularly in relation to his current complaints and all radiographic/imaging results.

(c)  If arthritis is diagnosed, please state whether its onset was within one year of the Veteran's separation from service in February 1982.

(d)  If the onset of any of the claimed conditions was not during the Veteran's active service from December 1973 to February 1982, is any portion of the Veteran's current claimed wrist pathology causally or etiologically related to any one of his service-connected disabilities (head injury residuals; cervical spondylosis and radiculopathy; left elbow fracture residuals; lumbosacral strain; and left leg injury residuals, including nerve damage and arthritis), including by way of aggravation?

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examining physician should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examining physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed right and left wrist disorders.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Upon receipt of the VA examining physician's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, the AMC/RO must refer the report to the VA examining physician for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

6.  If the orthopedic examiner identifies any neurologic dysfunction associated with the either wrist, schedule the appellant for examination by a neurologist to determine nature, extent, onset date and etiology of the appellant's claimed bilateral wrist pathology.  The claims file must be available for review by the examiner in conjunction with the examination, and the report should state that such review has been accomplished.

The purpose of such examination would be to ascertain the current nature and extent of the appellant's neurological manifestations of the Veteran's bilateral wrist complaints, to include identification all nerves affected, if any, and to identify the degree of any functional impairment caused by any such manifestations.  All indicated special studies should be accomplished and the examiner should set forth reasoning underlying the final diagnoses.

The examiner should consider the information in the claims file to provide an opinion as to the diagnosis and etiology of any right or left wrist disorder found.  The examiner should offer an opinion as to whether the onset of any current disorder(s) is/are attributable to the appellant's active military service, as follows:

(a)  Does the Veteran currently have any chronic right or left wrist pathology?  If so, list each diagnosis.

(b)  What is the likelihood, based on what is medically known about any such diagnosed right or left wrist disorder, that any of the Veteran's claimed pathology had its onset during his military service from December 1973 to February 1982?  The examiner must discuss the clinical significance of the Veteran's motorcycle accident in service and particularly in relation to his current complaints and all radiographic/imaging results.

(c)  Has the Veteran displayed any objective manifestations of the claimed wrist complaints?  Explain the clinical significance of all pertinent electrodiagnostic testing of record.

(d)  If the onset of any of the claimed conditions was not during the Veteran's active service from December 1973 to February 1982, is any portion of the Veteran's current claimed wrist pathology causally or etiologically related to any one of his service-connected disabilities (head injury residuals; cervical spondylosis and radiculopathy; left elbow fracture residuals; lumbosacral strain; and left leg injury residuals, including nerve damage and arthritis), including by way of aggravation?

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examining physician should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examining physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed right and left wrist disorders.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the appellant's right and left wrist claims.  Ensure that direct, presumptive, aggravation, and secondary theories of service connection are considered.

8.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issues currently on appeal.  An appropriate period of time for response must be given.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


